ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Reasons for Allowance
Claim(s) 1, 2, 6-8, 10, 11, 16-19, 21, 24, and 27-36 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light fixture comprising a transparent tubular bulb; at least one end cap arranged on an end of the tubular bulb, a light engine arranged in the tubular bulb, the light engine having a leadframe configured as an electrically conductive structure that lacks an electrically insulating substrate or electrically insulating flexible layer, wherein the leadframe comprises a plurality of electrically conductive tracks formed from a material of the leadframe and situated so as to at least partially overlap in length adjacent one another, and a plurality of semiconductor light elements arranged on the leadframe, and an electronic driver electrically connected with the plurality of semiconductor light elements, the electronic driver comprising a first electronic component arranged on the leadframe, as specifically called for the claimed combinations.
The closest prior art, Radermacher (US 2013/0113002 A1), does not include an electronic driver electrically connected with the plurality of semiconductor light elements, the electronic driver comprising a first electronic component arranged on the leadframe and a second electronic component arranged on a printed circuit board electrically connected to the leadframe as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Radermacher reference in the manner required by the claims. 
To clarify the allowance, the prior art Radermacher anticipates the non-amended portion of independent claim 1 as cited in the Final Rejection mailed 07/23/2021. In this RCE, the applicant as amended claim 1 to recite a drive having two portions, one portion disposed on the leadframe, and a one portion disposed remote of the leadframe. It is well-known to provide driver circuitry of plural components, however the Examiner has no specific motivation to break the driver components into portions and disposed them as now claimed, and any such modification would require impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875